PER CURIAM The motion of appellee to submit a responsive brief is denied. Appellee in his motion correctly quotes the recent revision of Rule 29, subsection 6, adopted on December 17, 1979, which in part provides: “Fourteen additional copies of the briefs previously filed shall be filed with the Clerk within two weeks after such notification.” Our rule contemplates that the briefs filed with this court shall not be revised, but shall be the same as those filed with the Court of Appeals. Appellee contends that the brief filed by appellant in the Arkansas Supreme Court contains new points and arguments and is an entirely different document from the brief filed by appellant in the Court of Appeals. Appellee is mistaken. The brief filed by appellant in the Court of Appeals on July 20, 1979, is identical to the brief filed by appellant in the Supreme Court on January 17, 1980.